          Case 18-19175-RAM Doc 58 Filed 02/24/20 Page 1 of 10
                    UNITED STATES BANKRUPTCY COURT
                     SOUTHERN DISTRICT OF FLORIDA
                              Miami Division
                            www.flsb.uscourts.gov

In re:                                       Case No. 18-19175-BKC-RAM

CABRERA INVESTMENTS, LLC,                    Chapter 11

      Debtor.
___________________________________/

  FIRST AMENDED PLAN OF REORGANIZATION OF CABRERA INVESTMENTS, LLC



                                        Submitted on February 24, 2020 by:

                                        ZACH B. SHELOMITH, ESQ.
                                        zbs@lsaslaw.com
                                        Florida Bar No. 0122548
                                        LEIDERMAN SHELOMITH ALEXANDER +
                                        SOMODEVILLA, PLLC
                                        Co-Counsel for the Debtor
                                        2699 Stirling Road, Suite C401
                                        Ft. Lauderdale, Florida 33312
                                        Telephone: (954) 920-5355
                                        Facsimile: (954) 920-5371

                                        RICARDO A. RODRIGUEZ, ESQ.
                                        ricardo@rdgzlaw.com
                                        Florida Bar No. 0496901
                                        RODRIGUEZ LAW, P.L.
                                        Co-Counsel for the Debtor
                                        900 W 49 Street, Suite 505
                                        Hialeah, Florida 33012
                                        Telephone: (305) 262-8226




                       ________________________
                    Leiderman Shelomith Alexander + Somodevilla, PLLC
                                 Miami | Fort Lauderdale
              Case 18-19175-RAM          Doc 58     Filed 02/24/20       Page 2 of 10
                                                                                        Page 2 of 9

                                           ARTICLE I
                                           SUMMARY

       This First Amended Plan of Reorganization (the “Plan”) under Chapter 11 of the
Bankruptcy Code (the “Code”) proposes to pay creditors of Cabrera Investments, LLC (the
“Debtor”) from the cash flow of the operations of the Debtor’s affiliate, Dr. Ladys Cabrera,
P.A. (“DLCPA”).

        This Plan provides for 4 classes of secured claims, 1 class of general unsecured
claims, 1 class of priority unsecured claims and 1 class of equity security holders. General
unsecured creditors holding allowed claims will receive a distribution, which the proponent
of this Plan has valued at approximately 10 cents on the dollar. This Plan also provides for
the payment of administrative claims in full on the Effective Date of this Plan, or upon such
other terms as agreed to between the Debtor and the administrative claimant(s).

        All creditors and equity security holders should refer to Articles III through VI of this
Plan for information regarding the precise treatment of their claim. A Disclosure Statement
(the “Disclosure Statement”) that provides more detailed information regarding this Plan and
the rights of creditors and equity security holders has been circulated with this Plan. Your
rights may be affected. You should read these papers carefully and discuss them
with your attorney, if you have one. (If you do not have an attorney, you may wish to
consult one.)

                                    ARTICLE II
                     CLASSIFICATION OF CLAIMS AND INTERESTS

       2.01   Class 1.       Any and all allowed claims entitled to priority under 11 U.S.C. §
                             507 (except administrative expense claims under 11 U.S.C. §
                             507(a)(2) and priority tax claims under 11 U.S.C. § 507(a)(8))
                             (impaired)

       2.02   Class 2.       The secured claim of the Miami-Dade County Tax Collector
                             (impaired)

       2.03   Class 3.       The secured claim of Readycap Lending, LLC (impaired)

       2.04   Class 4.       The secured claim of Bank of America, N.A. (impaired)

       2.05   Class 5.       The secured claim of The Colonnade at Miami Lakes
                             Condominium Association, Inc. (unimpaired)

       2.06   Class 6.       General Unsecured Claims (impaired)

       2.07   Class 7.       Equity Security Holders of the Debtor (unimpaired)




                             ________________________
                          Leiderman Shelomith Alexander + Somodevilla, PLLC
                                       Miami | Fort Lauderdale
               Case 18-19175-RAM          Doc 58     Filed 02/24/20       Page 3 of 10
                                                                                          Page 3 of 9

                                    ARTICLE III
                  TREATMENT OF ADMINISTRATIVE EXPENSE CLAIMS,
                    U.S. TRUSTEE FEES AND PRIORITY TAX CLAIMS

       3.01 Unclassified Claims. Under 11 U.S.C. § 1123(a)(1), administrative expense
claims and priority tax claims (other than 11 U.S.C. § 507(a)(8) claims) are not in classes.

        3.02 Administrative Expense Claims. Each holder of an allowed administrative
expense claim allowed under 11 U.S.C. § 503 will be paid in full on the Effective Date of this
Plan, in cash, or upon such other terms as may be agreed upon by the holder of the claim
and the Debtor. The Debtor requests that the Court set an administrative claims bar date of
fifteen (15) days after the date of confirmation of this Plan, unless an earlier date has been
set by the Court.

         3.03 Priority Tax Claims. Each holder of a priority tax claim will be paid either in
full on the Effective Date of this Plan, or over a term of sixty (60) months, as further set forth
below.

       3.04 United States Trustee Fees. All fees required to be paid by 28 U.S.C.
§1930(a)(6) (U.S. Trustee Fees) will accrue and be timely paid until the case is closed,
dismissed, or converted to another chapter of the Code. Any U.S. Trustee Fees owed on or
before the Effective Date of this Plan will be paid on the Effective Date.

         The Debtor shall pay the United States Trustee the appropriate sum required
pursuant to 28 U.S.C. § 1930(a)(6), through the date of confirmation of this Plan, within
fourteen (14) business days of entry of Order confirming this Plan. The Reorganized Debtor
will file with the Bankruptcy Court post-confirmation Quarterly Operating Reports and pay
the United States Trustee the appropriate sum required pursuant to 28 U.S.C. § 1930(a)(6)
for post-confirmation periods within the time period set forth in 28 U.S.C. § 1930(a)(6),
based upon all post-confirmation disbursements, until the earlier of the closing of this case
by the issuance of a Final Decree by the Bankruptcy Court, or upon the entry of an Order by
the Bankruptcy Court dismissing this case or converting this case to another chapter under
the United States Bankruptcy Code.

                                  ARTICLE IV
               TREATMENT OF CLAIMS AND INTERESTS UNDER THE PLAN

       4.01     Claims and interests shall be treated as follows under this Plan:

       Class            Impairment                                 Treatment
Class 1 – Unsecured     Impaired        No priority claims have been scheduled by the Debtor and
Priority Claims                         the Debtor does not believe that any priority claims exist,
                                        other than the secured priority tax claim of the Miami-Dade
                                        County Tax Collector (Class 2). However, in the event that it
                                        is determined by the Court that any unsecured priority claims
                                        do exist, then each holder of a Class 1 Priority Claim will be
                                        paid in full, over 60 months from the Effective Date, in 20
                                        equal quarterly payments, which will begin on the first day of
                                        the month following the Effective Date of this Plan, and
                                        continue on the first day of every quarter thereafter.


                              ________________________
                           Leiderman Shelomith Alexander + Somodevilla, PLLC
                                        Miami | Fort Lauderdale
               Case 18-19175-RAM          Doc 58     Filed 02/24/20       Page 4 of 10
                                                                                            Page 4 of 9

Class 2 – Secured        Impaired       Class 2, the Secured Real Estate Tax Obligation of the
Real Estate Tax                         Miami-Dade County Tax Collector, is impaired by this Plan.
Obligation of the                       This claim is comprised of 2018 and 2019 real estate taxes
Miami-Dade County                       for the real property located at 6500 Cow Pen Rd # 203,
Tax Collector (Claim #                  Hialeah, FL 33014 (Folio # 32-2013-053-0070) (the “Real
2)                                      Property”) and is secured by the Real Property. If not
Total claim amount:                     otherwise paid in full as of the Effective Date by other
$6,515.40 (secured =                    lienholder(s), the Claimant will be paid in full, plus statutory
$6,515.40; unsecured                    interest, over 60 months from the Effective Date, in 20 equal
= $0.00)                                quarterly payments aggregating $496.35 each, which will
                                        begin on the first day of the month following the Effective
                                        Date of this Plan, and continue on the first day of every
                                        quarter thereafter. Furthermore, the Debtor agrees to remain
                                        current with any and all real estate taxes owing to the
                                        Claimant after the Effective Date. The Claimant will retain its
                                        lien on the Real Property until all payments are made. The
                                        Debtor may pre-pay this claim with no penalty, and may seek
                                        a payoff amount from the Claimant at any time.
Class 3 – Secured        Impaired       Class 3, the Secured Claim of Readycap Lending, LLC
Claim of Readycap                       (“Readycap Lending”) (first mortgage on Real Property), is
Lending, LLC (first                     impaired by this Plan. This claim is secured by the Debtor’s
mortgage on Real                        Real Property, described above. Pursuant to Court order
Property) (Claim # 3)                   [ECF No. 29], value of the Real Property is $311,500.00. As
Total claim amount:                     such, pursuant to this Plan, Readycap Lending’s claim shall
$547,503.06 (secured                    be reclassified as an allowed secured claim in the amount of
= $311,500.00;                          $311,500.00, and as an allowed unsecured claim for
unsecured =                             $236,003.06. Any adequate protection payments that the
$236,003.06)                            Debtor has made to Readycap Lending prior to the date of
                                        the Confirmation Order shall be applied solely to interest, and
                                        shall not in any way reduce the principal amount of the
                                        secured claim in the amount of $311,500.00 (the “Readycap
                                        Secured Claim Amount”).
                                        The secured claim will be paid at the prime rate (fixed as of
                                        the date of the Confirmation Order) (the “Applicable Interest
                                        Rate”) over 15 years (180 months) (the “Readycap Payment
                                        Period”). Monthly payments shall begin on the first day of the
                                        month following the Effective Date of this Plan, and shall
                                        continue on the first day of every month thereafter.
                                        For the first 5 years (60 months), the Readycap Secured
                                        Claim amount will be amortized based upon a 30 year
                                        amortization. (The adjusted balance of the Readycap
                                        Secured Claim after such payments shall be hereinafter
                                        defined as the “Adjusted Readycap Secured Claim Amount”).
                                        Starting in Month 61, the Adjusted Readycap Secured Claim
                                        amount shall be paid over 10 years (120 months), fully
                                        amortized at the Applicable Interest Rate. There shall be no
                                        balloon payment or pre-payment penalty.
                                        Taxes and insurance shall not be escrowed and shall remain
                                        the responsibility of the Debtor. Any taxes and insurance that
                                        have been advanced by Readycap Lending prior to the date
                                        of the Confirmation Order shall be subsumed within the
                                        secured claim (in the amount of $311,500.00). Any taxes and
                                        insurance that may be advanced by Readycap Lending after

                              ________________________
                           Leiderman Shelomith Alexander + Somodevilla, PLLC
                                        Miami | Fort Lauderdale
              Case 18-19175-RAM          Doc 58     Filed 02/24/20       Page 5 of 10
                                                                                           Page 5 of 9

                                       the date of the Confirmation Order (after the Debtor’s failure
                                       to pay same directly), shall be the responsibility of the Debtor.
                                       Readycap Lending agrees not to advance any amounts for
                                       real estate taxes unless and until the Debtor fails to pay for
                                       such real estate taxes by March 31st of the following year.
                                       However, should Readycap Lending advance any such
                                       amounts for real estate taxes, the Debtor will be responsible
                                       for reimbursing Readycap Lending for same, pursuant to the
                                       term(s) of the existing loan document(s).
                                       Upon Confirmation, Readycap Lending shall send the Debtor
                                       monthly statements, indicating the correct amount of its
                                       secured claim. Payments shall be made to the address listed
                                       on Readycap Lending’s Proof of Claim, or such other address
                                       provided by Readycap Lending to the Debtor.
                                       The allowed undersecured claim, in the amount of
                                       $236,003.06, will be paid in accordance with Class 6
                                       unsecured creditors below.
                                       In addition, Ladys Cabrera and DLCPA agree that Readycap
                                       Lending may pursue and be entitled to a Consent Final
                                       Judgment against them, for the amount of any indebtedness
                                       on account of their guarantee of the Debtor’s obligation to
                                       Readycap Lending. Execution of the Consent Final
                                       Judgment shall be withheld during the Readycap Payment
                                       Period, so long as the Debtor remains in compliance with all
                                       of the terms of the Plan and the Confirmation Order.

Class 4 – Secured       Impaired       Class 4, the Secured Claim of Bank of America, N.A. (“Bank
Claim of Bank of                       of America”) (second mortgage on Real Property), is impaired
America, N.A. (second                  by this Plan. This claim is secured by the Real Property,
mortgage on Real                       described above. Pursuant to Court order [ECF No. 29],
Property) (Claim # 1)                  value of the Real Property is $311,500.00. As such, pursuant
Total claim amount:                    to this Plan, Bank of America’s claim shall be reclassified as
$323,101.93 (secured                   an allowed secured claim in the amount of $0.00, and as an
= $0.00; unsecured =                   allowed unsecured claim for $323,101.93.
$323,101.93)                           Accordingly, Bank of America’s second mortgage against the
                                       Real Property, recorded on May 10, 2006 at Book 24511,
                                       Page 3022, in the Public Records of Miami-Dade County,
                                       Florida, shall be deemed void and shall be extinguished upon
                                       entry of the Debtor’s discharge.
                                       Bank of America’s wholly unsecured claim, in the amount of
                                       $323,101.93, will be paid in accordance with Class 6
                                       unsecured creditors below.
Class 5 – Secured       Unimpaired     Class 5, the Secured Claim of The Colonnade at Miami
Claim of The                           Lakes Condominium Association, Inc. (condominium
Colonnade at Miami                     association for the Real Property) (the “Association”), is
Lakes Condominium                      unimpaired by this Plan. This claim is secured by the Real
Association, Inc.                      Property, described above.
(condominium                           The Debtor is current in any and all payments owing to the
association for the                    Association. To the extent that any amounts are outstanding
Real Property)                         as of the Effective Date, such amounts will be paid in full, in
Total claim amount:                    one lump sum, on the Effective Date. The Debtor shall
$0.00 (secured =                       remain current in any and all obligations owing to the
$0.00; unsecured =                     Association after the Effective Date, and the Association shall
                             ________________________
                          Leiderman Shelomith Alexander + Somodevilla, PLLC
                                       Miami | Fort Lauderdale
               Case 18-19175-RAM           Doc 58     Filed 02/24/20       Page 6 of 10
                                                                                             Page 6 of 9

$0.00)                                   be entitled to take any and all actions under applicable law
                                         should the Association fail to remain current after the
                                         Effective Date.
Class 6 – General         Impaired       Class 6 consists of all allowed general unsecured claims,
Unsecured Claims                         including undersecured claims. The Class 6 Creditors total
Total amount of                          $559,104.99, as set forth in the attached Exhibit “A”. Such
claims in Class 6:                       creditors shall receive a distribution of 10% of the amount of
$559,104.99                              their claims, paid over 60 months from the Effective Date of
                                         this Plan.
                                         Payments shall be made in 20 equal quarterly payments
(Distribution Amount                     aggregating $2,795.53 each, with no interest, which will begin
= 10%)                                   on the first day of the month following the Effective Date of
                                         this Plan, and continue on the first day of every quarter
                                         thereafter. The specific creditors to be paid under this Plan
                                         (as well as the amount to be distributed) are set forth in the
                                         attached Exhibit “A”.
Class 7 - Equity          Unimpaired     Class 7 consists of all allowed equity interests in the Debtor,
Security Holders of the                  which includes shares in the Debtor, belonging 100% to
Debtor                                   Ladys Cabrera. Ladys Cabrera shall retain her 100% stock
                                         interest in the Debtor and shall have the same interest in the
                                         Reorganized Debtor.
                                         Ladys Cabrera shall, in exchange, provide the following new
                                         value: (a) her company, DLCPA, shall make any and all
                                         payments under this Plan to all creditors set forth herein,
                                         notwithstanding the fact that such payment(s) may equal
                                         amounts above market rent for the Real Property; and (b)
                                         other good and valuable consideration. Other than receiving
                                         the same Equity Interest in the Reorganized Debtor, the
                                         Equity Security Holder of the Debtor shall not be entitled to
                                         receive any distribution under this Plan on account of such
                                         Equity Interest.

        4.02 Default of Plan Payment(s). Unless otherwise specifically set forth above, in
the event of any default by the Debtor of any payment required by ¶ 4.01 above, the
Claimant shall provide the Debtor with notice of such default, by electronic mail to the
Debtor’s counsel, Zach B. Shelomith, Esq. (at zbs@lsaslaw.com) and Ricardo A.
Rodriguez, Esq. (at ricardo@rdgzlaw.com) (the “Default Notice”). The Debtor shall be
afforded ten (10) days from the date of receipt by the Debtor’s counsel of such Default
Notice to cure such default. The Claimant shall not take any further action(s) against the
Debtor, including without limitation, proceeding against the Debtor in a court of competent
jurisdiction, seeking in rem remedies against any of the Real Property described above or
alleging a “material” default of this Plan by the Debtor, unless the cure period referenced
herein has expired.

                                   ARTICLE V
                      ALLOWANCE AND DISALLOWANCE OF CLAIMS

        5.01 Disputed Claim. A disputed claim is a claim that has not been allowed or
disallowed by a final non-appealable order, and as to which either: (i) a proof of claim has
been filed or deemed filed, and the Debtor or another party in interest has filed an objection;
or (ii) no proof of claim has been filed, and the Debtor has scheduled such claim as
disputed, contingent, or unliquidated.
                               ________________________
                            Leiderman Shelomith Alexander + Somodevilla, PLLC
                                         Miami | Fort Lauderdale
             Case 18-19175-RAM          Doc 58     Filed 02/24/20       Page 7 of 10
                                                                                       Page 7 of 9


      5.02      Delay of Distribution on a Disputed Claim. No distribution will be made on
account of a disputed claim unless such claim is allowed [by a final non-appealable order].

        5.03 Settlement of Disputed Claims. The Debtor will have the power and authority
to settle and compromise a disputed claim with court approval and compliance with Fed. R.
Bankr. P. 9019.

                              ARTICLE VI
       PROVISIONS FOR EXECUTORY CONTRACTS AND UNEXPIRED LEASES

       6.01 Assumption of Executory Contracts and Unexpired Leases. The Debtor does
not have any executory contracts and/or unexpired leases, and as a result, no such
contracts and/or leases shall be assumed as of the Effective Date of this Plan.

       6.02 Rejection of Executory Contracts and Unexpired Leases. To the extent that
any executory contracts and/or unexpired leases do exist, such executory contracts and/or
unexpired leases shall be deemed rejected upon the Effective Date of this Plan. A proof of
a claim arising from the rejection of an executory contract or unexpired lease under this
section must be filed no later than thirty (30) days after the date of the order confirming this
Plan.

                                  ARTICLE VII
                     MEANS FOR IMPLEMENTATION OF THE PLAN

         The Plan will be funded solely from the cash flow of the operations of the Debtor’s
affiliate, DLCPA. The Debtor shall, and believes it can, generate sufficient income to the
amount necessary to enable it to make all payments due under the Plan.

       The Debtor, as reorganized, will retain and will be re-vested in all property of the
Estate, excepting property which is to be sold or otherwise disposed of as provided herein,
executory contracts which are rejected pursuant to this Plan and property transferred to
Creditors of the Debtor pursuant to the expressed terms hereof. The retained property shall
be used by the Debtor in the ordinary course of its business. (Further details concerning
the nature and scope of the Debtor’s financial affairs may be found in the Disclosure
Statement which accompanies this Plan).

                                      ARTICLE VIII
                                  GENERAL PROVISIONS

        8.01 Definitions and Rules of Construction.      The definitions and rules of
construction set forth in 11 U.S.C. §§ 101 and 102 shall apply when terms defined or
construed in the Code are used in this Plan, and they are supplemented by the following
definitions:

        (a)   Allowed Secured Claim - shall mean an Allowed Claim for which a Claimant
asserts, or upon objection is determined by a Final Order to hold, a valid, perfected and
enforceable lien, security interest or other interest or encumbrance in property in which the
Debtor has an interest not subject to avoidance or subordination under the Bankruptcy
Code or applicable non-bankruptcy law, or an Allowed Claim for which a Claimant asserts a
setoff under 11 U.S.C. § 553, but in any event only to the extent of the value, determined in

                             ________________________
                         Leiderman Shelomith Alexander + Somodevilla, PLLC
                                      Miami | Fort Lauderdale
             Case 18-19175-RAM          Doc 58     Filed 02/24/20       Page 8 of 10
                                                                                       Page 8 of 9

accordance with 11 U.S.C. § 506(a), of the Claimant’s interest in the Debtor’s interest in the
property or to the extent of the amount subject to such setoff as the case may be.

      (b)    Allowed Undersecured Claim - shall mean the amount of a prepetition
secured Claim that exceeds the value of the collateral securing that Claim and is therefore
unsecured.

        (c)    Allowed Unsecured Claim - shall mean an Allowed Claim which arose or
which is deemed to have arisen prior to the filing of the Petition commencing these
Proceedings and as to which the Claimant has not asserted, or as to whom it is determined
by Final Order does not hold, a valid, perfected and enforceable lien, security interest or
other interest in or encumbrance against property of the Debtor or a right of setoff to secure
the payment of such Claim, but excluding unsecured Claims previously paid in the
Proceedings pursuant to agreements approved by the Bankruptcy Court, if any.

       Amount of Allowed Unsecured Claims. The Debtor’s scheduled claims are set forth
in its schedules [ECF No. 1]. Attached hereto as Exhibit “A” is a list of all general
unsecured claims to be paid under this Plan, including the proposed distribution. The
aggregate amount of claims included in Class 6, which will receive payment, is
$559,104.99.

       Holders of allowed general unsecured claims will receive a distribution of 10%.

        Liquidation analysis. This estimated distribution in a hypothetical Chapter 7 was
determined by analyzing the liquidation value of the Debtor’s property. The Debtor’s real
property is undersecured and has no equity. After deducting estimated Chapter 11
administrative expenses, as well as anticipated Chapter 7 administrative expenses, it was
calculated that unsecured creditors would receive a distribution of $0.00. A more detailed
liquidation analysis is set forth in the Disclosure Statement that accompanies this Plan.

       Accordingly, creditors are receiving more by virtue of this Plan, then they would if the
Debtor’s case was a Chapter 7 proceeding.

        (d)    Causes of Action - shall be used in its broadest sense and shall include all
causes of action of the Debtor and all causes of action which a Trustee would have if the
proceedings were converted on the confirmation date to a proceeding under Chapter 7 of
the Code and a Trustee were appointed. Causes of action shall include all rights or causes
of action, whether legal or equitable, whether they arise under the Code or under other
federal or state laws or under judicial decisions, whether or not they are the subject of
presently pending litigation and whether they arise before or after the confirmation date, as
well as rights belonging to the Debtor pursuant to 11 U.S.C. §§ 506, 510, 544, 545, 547,
548, 549 or 550.

        (e)   Claim - shall mean any right to payment against the Debtor or right to an
equitable remedy against the Debtor for breach of performance if such breach gives rise to
a right to payment, whether or not such right to payment or right to an equitable remedy is
reduced to judgment, or whether liquidated or unliquidated, fixed or contingent, matured or
unmatured, disputed or undisputed, secured or unsecured.

       (f)    Petition Date – shall mean July 30, 2018.


                            ________________________
                         Leiderman Shelomith Alexander + Somodevilla, PLLC
                                      Miami | Fort Lauderdale
              Case 18-19175-RAM          Doc 58      Filed 02/24/20      Page 9 of 10
                                                                                        Page   I   of   I
       8.02    Effective Date of Plan. The Effective Date of this PIan is the fifteenth (15'n)
calendar day following the date of the entry of the order of confirmation. However, if a stay
of the confirmation order is in effect on that date, the Effective Date will be the first business
day after that date on which no stay of the conflrmation order is in effect, provided that the
confirmation order has not been vacated.

       8.03 Severabilitv.     lf any provision in this Plan is determined to be unenforceable,
the determination will in no way limit or affect the enforceability and operative effect of any
other provision of this Plan.

        8.04 Bindinq Effect. The rights and obligations of any entity named or referred to
in this Plan will be binding upon, and will inure to the benefit of the successors or assigns of
such entity.

       8.05 Captions. The         headings contained in this Plan are for convenience of
reference only and do not affect the meaning or interpretation of this Plan.

       8.06 Controllinq Effect. Unless a rule of law or procedure is supplied by federal
law (including the Code or the Federal Rules of Bankruptcy Procedure), the laws of the
State of Florida govern this Plan and any agreements, documents, and instruments
executed in connection with this Plan, except as otheruvise provided in this Plan.

                                          ARTICLE IX
                                          DISCHARGE

       On the confirmation date of this Plan, the Debtor will be discharged from any debt
that arose before confirmation of this Plan, subject to the occurrence of the Effective Date,
to the extent specified in S 1141(dX1)(A) of the Code, except that the Debtor will not be
discharged of any debt: (i) imposed by this Plan; (ii) of a kind specified in $ 11a1(d)(6)(A) if
a timely complaint was filed in accordance with Rule 4007 (c) of the Federal Rules of
Bankruptcy Procedure; or (iii) of a kind specified in S 1141(d)(6XB).

       Dated: February 24,2020

Respectfully submitted,                            LEIDERMAN SHELOMITH ALD(ANDER +
                                                   SOMODEVILLA, PLLC
                                                   Co-Counsel for the Debtor
                                                   2699 Stirling Road, Suite C401
By                                                 Ft. Lauderdale, Florida 33312
           ys Cabrera, as Manager                  Telephone: (954) 920-5355
       of Cabrera lnvestments, LLC                 Facsimile: (954) 920-5371
       (the Plan Proponent)
                                                   By:               lsl
                                                            ZACH B. SHELOIVIITH
                                                            Florida Bar No. 0122548
                                                            zbs@lsaslaw.com




                          Leiderman Shelomith Alexander + Somodevilla, PLLC
                                       Ivliami I Fort Lauderdale
                                                          Case 18-19175-RAM                  Doc 58         Filed 02/24/20            Page 10 of 10


Cabrera Investments, LLC ‐ List of General Unsecured Creditors to be Paid Pursuant to Plan

Unsecured Claims:

 Class   Claim #                       Name of Creditor                          Amount of         Proposed         Quarterly      Comments
                                                                                   Claim          Distribution      Payments
  6          3     Readycap Lending, LLC                                          $236,003.06       $23,600.31        $1,180.02 (Partially Secured; total amount of claim: $547,503.06)
  6          1     Bank of America, N.A.                                          $323,101.93       $32,310.19        $1,615.51 (Wholly Unsecured Claim)
         Total Unsecured Claims                                                   $559,104.99       $55,910.50        $2,795.53
         Distribution Percentage                                                         10%

Secured Claims:

 Class   Claim #                       Name of Creditor                          Amount of          Proposed
                                                                                   Claim           Disposition

  3         3      Readycap Lending, LLC                                           $311,500.00   Secured creditor treated in Class 3
  2         2      Miami‐Dade County Tax Collector                                   $6,515.40   Secured creditor treated in Class 2 (2018 and 2019 Real Estate Taxes)
  4         1      Bank of America, N.A.                                           $323,101.93   Secured creditor treated in Class 4
  5        SCH     The Colonnade at Miami Lakes Condominium Assn, Inc.                   $0.00   Secured creditor treated in Class 5




                                                                                                   Exhibit "A"
